Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the SERS substrate of the metal-modified semiconductor-based bionic compound eye bowl structure" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from claim 8.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (3D plasmonic nanobowl platform for the study of exosomes in solution).
Regarding claim 8, Lee discloses a method for detecting a Raman signal comprising a step for measuring the Raman signal (Fig. 1, Fig. 5, Fig. 6, Table 1) on a subject in need with the SERS substrate of the metal-modified semiconductor-based bionic compound eye bowl structure (Fig. 3).
Regarding claim 9, Lee further discloses the subject contains harmful substances (see: exosomes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (3D plasmonic nanobowl platform for the study of exosomes in solution), in view of Das et al. (Large-Scale Plasmonic nanoCones Array For Spectroscopy Detection).
(Fig. 3; pg. 9291/Fabrication of nanobowl structure on a PDMS template), comprising the following steps:
5(1) performing self-assembly on small balls with a diameter of 0.01-10 µm in a gas-liquid interface to obtain closely arranged single-layer balls (see: “a 10 μL solution of 1 μm sulfate latex polystyrene beads was dropped on a clean glass slide surface and dried in the oven (100 °C) for approximately 10 minutes”);
(2) transferring the single-layer balls obtained in step (1) to a surface of a semiconductor precursor solution, assembling semiconductor films on surfaces of the small balls below liquid level in situ to obtain small balls with the 10semiconductor films attached to lower surfaces (see: “Pre-mixed PDMS elastomer and initiator (10 to 1 ratio) was then poured gently on the dried latex beads layer on top of the glass slide and cured for 2 hours in the oven at 100 °C”);
(3) transferring the small balls with the semiconductor films attached to the lower surfaces obtained in step (2) to a surface, and then removing the small balls to obtain an SERS substrate of a semiconductor-based bionic compound eye bowl structure (see: “After 2 hours, the hardened PDMS layer was peeled off from the glass slide and washed with DCM to remove any latex beads bound to the PDMS surface”); and
15(4) modifying a surface of the SERS substrate of the semiconductor-based bionic compound eye bowl structure obtained in step (3) with metal particles to obtain the SERS substrate of the metal-modified semiconductor-based bionic compound eye bowl (see: “The prepared PDMS templates were then sputtered with a 40 nm silver layer”),
1wherein a material of the semiconductor films is silicon, metal oxide, metal sulfide, metal phosphide or a conductive polymer (see: PDMS).
Lee does not explicitly disclose the surface being a cone-shaped structure substrate.
Das teaches an analogous SERS substrate manufactured by transferring a PMMA layer onto a Si mold having a conical shape, and then subsequently depositing metal onto the cone shaped PMMA layer (Figure 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to for the device disclosed by Lee on a cone-shaped structure substrate, as taught by Das, since such a modification would have provided for an enhanced electric filed and an increase in radiative emission (Das: pg. 23600-23602/RESULTS AND DISCUSSIONS).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding the a height of the cone-shaped structure substrate being 1-100 µm, as the surface area of the SERS substrate is a variable that can be modified, among others, by adjusting said height of the cone-shaped structure substrate, with said surface area increasing as the height of the cone-shaped structure substrate is increased, the precise height of the cone-shaped structure substrate would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected 
Regarding the particle size of the metal particles being 1-100 nm, as the minimum thickness of the silver layer is a variable that can be modified, among others, by adjusting said particle size of the metal particles, with said minimum thickness of the silver layer increasing as the particle size of the metal particles is increased, the precise particle size of the metal particles would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed particle size of the metal particles cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention would have optimized, by routine experimentation, the particle size of the metal particles in the apparatus of modified Lee to obtain the desired minimum thickness of the silver layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
(Lee: pg. 9291/Fabrication of nanobowl structure on a PDMS template, see: “The prepared PDMS templates were then sputtered with a 40 nm silver layer”).
Regarding claim 3, modified Lee further discloses a material of the cone-shaped structure substrate is one or more of silicon, silicon dioxide, metal 10oxide, metal sulfide, metal phosphide, a thermosetting polymer, a thermoplastic polymer, a photocuring polymer, polydimethylsiloxane or a derivative of these materials (Das: Figure 1, see: Si mold).
Regarding claim 4, modified Lee further discloses in step (4), the surface of the SERS substrate of the semiconductor-based bionic compound eye 15bowl structure are modified with the metal particles by a magnetron sputtering, physical vapor deposition, atomic layer deposition, chemical vapor deposition or precursor solution reaction method (Lee: pg. 9291/Fabrication of nanobowl structure on a PDMS template, see: “The prepared PDMS templates were then sputtered with a 40 nm silver layer”).
Regarding claim 5, modified Lee further discloses a material of the small balls is one of silicon dioxide, polystyrene, polymethyl methacrylate, polyacrylic acid, polylactic acid, chitosan, gelatin, albumin, starch or a derivative of these materials (Lee: pg. 9291/Fabrication of nanobowl structure on a PDMS template, see: “a 10 μL solution of 1 μm sulfate latex polystyrene beads was dropped on a clean glass slide surface and dried in the oven (100 °C) for approximately 10 minutes”).
(Lee: pg. 9291/Fabrication of nanobowl structure on a PDMS template, see: “After 2 hours, the hardened PDMS layer was peeled off from the glass slide and washed with DCM to remove any latex beads bound to the PDMS surface”).
Regarding claim 7, modified Lee further discloses an SERS substrate of a metal-modified semiconductor-based bionic compound eye bowl structure obtained through construction by the construction 10method according to claim 1 (see: rejection of claim 1 above).

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s arguments directed towards instantly recited step “(1)”.  Lee explicitly discloses a step of depositing “a 10 μL solution of 1 μm sulfate latex polystyrene beads was dropped on a clean glass slide surface and dried in the oven (100 °C) for approximately 10 minutes” (pg. 9291/Fabrication of nanobowl structures on a PDMS template).  This is interpreted as being analogous to the instantly recited step “(1)” since a plurality of 1 μm sulfate latex polystyrene beads (analogous to “small balls with a diameter of 0.01-10 μm”) is deposited in solution (liquid) then dried in an oven (gas) (analogous to “self-assembly… in a gas-liquid interface”), in order to form a nanobowl template (analogous to “closely arranged single-layer balls”).

The Examiner respectfully disagrees with the Applicant’s arguments directed towards instantly recited step “(3)”.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797